DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Amendment submitted
on 06/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election /Restriction
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention (surgical tip stiffener), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2021.
Drawings
The objections to the drawings in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one trocar cannula" in Line 16.  Lines 12, 18, and 20 recite only one trocar cannula whereas Line 16 implies multiple. It is unclear how many trocar cannula is being claimed. For examination purposes, the device will only include one trocar cannula. 
Claim 1 recites the limitation "aligning [ ] with a trocar cannula" in Lines 1-2 (the preamble).  It is unclear how a device for aligning with a trocar cannula also includes a trocar cannula (see Line 12). For examination purposes, the claim will require the presence of a trocar cannula as part of a “system” which interfaces with the claimed apparatus, but is a separate and distinct component from the apparatus.  
Claims 2-5 and 7-9 are rejected for depending on a rejected Claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (U.S. Publication 2005/0070851; previously of record) hereinafter Thompson.
Regarding Claim 1, Thompson discloses (see Paragraphs 5, 47, 49, Figures 1, 2, and 5) an apparatus (36) for aligning a surgical instrument tip (tip of 14) with a trocar cannula (12), the apparatus comprising: a base (54; see Figure 5); a trocar cannula coupler (58, 60, and 62; see Paragraph 47) configured for connecting the apparatus to 
Regarding Claim 2, Thompson further discloses (see Figure 4) the guidance port (40) comprises a tapered surface (see Figure 4) that decreases in diameter (first proximal diameter is larger than the distal diameter) as a distance to the distal end of 
Regarding Claim 3, Thompson further discloses (see Figures 4 and 5) the guidance port comprises a concave surface (inwardly tapered surface of 40) exposed to the ambient pressure, the concave surface configured to guide axial alignment of the surgical instrument tip with the trocar cannula (concave/tapered helps guide to the distal opening).
Regarding Claim 4, Thompson further discloses (see Figure 4) the guidance port (40) comprises a cylindric port (30) in axial alignment with the trocar cannula to guide alignment of the surgical instrument tip (tip of 14) with the entry axis (vertical line; see Figure 5).
Regarding Claim 5, Thompson further discloses (see Paragraph 41) the surgical instrument tip comprises a flexible tip (this limitation is strictly functional; however, Thompson does discloses that the device and specifically 30 cooperates with the exterior of instruments; which would include a flexible tip). The flexible (and or stiff tip if desired) is capable of working with the invention of Thompson.
Regarding Claim 7, Thompson further discloses (see Paragraph 62) the guidance port (40 ending with seal 30) comprises latex or silicon.
Regarding Claim 9, Thompson further discloses (See Figure 5) the guidance port comprises a funnel shaped (proximal [top as viewed in Figure 4] portion of 40; see Figure 5) to guide axial alignment of the surgical instrument tip (14) with the trocar cannula (12).
Regarding Claim 10, Thompson discloses (see Paragraphs 05, 41, 57, 58, Figures 4, and 5) a method of configuring a trocar cannula (36) for aligning a surgical instrument tip (14) with an entry axis (vertical line in Figure 5) of a trocar cannula (12) the method comprising: attaching a trocar cannula coupler (36) to the trocar cannula (via 58, 60, and 62; see Paragraph 57 and 58), wherein the trocar cannula coupler comprises a guidance port (40) having a proximal end (tapered portion of 40) and a distal end (cylindrical end of 40), the guidance port configured to receive the surgical instrument tip (see Paragraph 41) at the proximal end of the guidance port (tapered [and widest] portion of 40) and to guide alignment of the surgical instrument tip with the entry axis of the trocar cannula when the surgical instrument tip is advanced through the guidance port to the distal end of the guidance port (via funnel shape of 26; see Paragraph 41), wherein the trocar cannula coupler comprises at least two legs (58) extending from an outer perimeter of the trocar cannula coupler (see Figure 2), each leg comprising a protrusion (see bend shape and block-like shape at the end of 58) at a distal end of the leg and wherein the at least one trocar cannula comprises recessed outer sides (see recessed shape of 24; see Figure 5, the radius decreases as it become more distal) and at least two notches (76; see Paragraph 50) on an outer perimeter (76/78 is on an outer perimeter) of the trocar cannula; wherein attaching (see Figures 3 and 4) the trocar cannula coupler to the trocar cannula further comprises receiving the recessed outer sides between the at least two legs of the trocar cannula and receiving the protrusions of the at least two legs into the at least two notches on the outer perimeter of the trocar cannula (see Paragraph 50).
Regarding Claim 11, Thompson further discloses (see Figure 4) the guidance port (40) has a first diameter at its proximal end (widest portion [at the top of 40 as viewed in Figure 4]) and a second diameter at its distal end (narrow cylindrical portion [at the bottom of 40 as viewed in Figure 4]), wherein the first diameter is larger than the second diameter (see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Publication 2005/0070851; previously of record) in view of Schaller (U S. Publication 2015/0148838; previously of record).
Regarding Claim 8, Thomas discloses the invention of Claim 1. Thomas further discloses a surgical instrument tip (point of 14; see Paragraph 41) and that the seal assembly (36) can work with other instruments/tools.
However, Thomas does not disclose (Claim 8) a stiffener slid over the surgical instrument tip.
Schaller teaches (see abstract) an apparatus for manipulating tissue with an opening provided by a trocar (see Paragraph 31) wherein (Claim 8) a stiffener slid (202) over the surgical instrument tip (sliding 202 may adjust the stiffness of the grasping fibers; see Paragraph 32) in the same field of endeavor for the purposes orientating and changing the position of the gasping fibers to grasp [loose ends of] the without damaging the tissue (see Paragraphs 32 and 40). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Thomas’ surgical instrument with a flexible tip and stiffener taught by Schaller in order to improve the ability to grasp tissue.
Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. 

However, Thomas does disclose the following: two legs (58), two protrusions on the distal end of the legs (lateral extension on 58), recessed outer sides received between the two legs (recessed shape of 24), and two notches (76).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771